--------------------------------------------------------------------------------

Exhibit 10.2
GREENWAY MEDICAL TECHNOLOGIES, INC.
2011 STOCK PLAN
____________________________
 
Stock Option Award Agreement
____________________________
 


You are hereby awarded this stock option (the “Option”) to purchase Shares of
Greenway Medical Technologies, Inc. (the “Company”), subject to the terms and
conditions set forth in this Stock Option Award Agreement (the “Award
Agreement”) and in Greenway Medical Technologies, Inc. 2011 Stock Plan (the
“Plan”).  A copy of the Plan is attached as Exhibit A.  Terms below that begin
with capital letters have the special meaning set forth in the Plan (or in this
Award Agreement, if defined herein).
 
This Award is conditioned on your execution of this Award Agreement within
twenty (20) days after the Grant Date specified in Section 1 below.  By
executing this Award Agreement, you will be irrevocably agreeing that all of
your rights under this Award will be determined solely and exclusively by
reference to the terms and conditions of the Plan, subject to the provisions set
forth below. As a result, you should not execute this Award Agreement until you
have (i) carefully considered the terms and conditions of the Plan and this
Award (including all of the attached Exhibits), and (ii) consulted with your
personal legal and tax advisors about all of these documents.
 
1.           Specific Terms.  Your Option has the following terms:
 

 
Name of Participant
       
Type of Option
 
¨ Incentive Stock Option (ISO) ¨ Non-Incentive Stock Option (non-ISO)
   
Grant Date
 
_________ __, 2012.
   
Exercise Price
 
U.S. $___.___  per Share.
   
Number of Shares subject to this Award
 
___________.
   
Vesting
 
Your Award will vest, and thereby become exercisable with respect to the number
of Shares covered by this Award,  at the rate of ___ (1/_)  on each the first
_____ annual anniversary dates (each a “Vesting Date”) of the Grant Date,
provided that your Continuous Service has not ended before the particular
Vesting Date (subject to any employment agreement between you and the Company).
   
Expiration Date
 
10 years after Grant Date, at 5:00 p.m. (E.D.T. or E.S.T., as applicable) on the
Expiration Date.
   
Lifetime Transfer:
 
¨   Allowed for Non-ISOs pursuant to Section 12(b) of the Plan.
¨ Not allowed.
   
Recapture and Recoupment
 
¨ Section 14 of the Plan shall apply re Termination, Rescission, and Recapture
of this Award.
o Section 15 shall apply re Recoupment of this Award.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Stock Option Award Agreement
Greenway Medical Technologies, Inc.
2011 Stock Plan
 
2.           Manner of Exercise.  This Option shall be exercised in the manner
set forth in the Plan, using the exercise form attached hereto as Exhibit
B.  The amount of Shares for which this Option may be exercised is cumulative;
that is, if you fail to exercise this Option for all of the Shares vested under
this Option during any period set forth above, then any Shares subject hereto
that are not exercised during such period may be exercised during any subsequent
period, until the expiration or termination of this Option pursuant to Sections
1 and 4 of this Award Agreement and the terms of the Plan.  Fractional Shares
may not be purchased.
 
3.           Special ISO Provisions.  If designated as an ISO, this Option shall
be treated as an ISO to the extent allowable under Section 422 of the Code, and
shall otherwise be treated as a Non-ISO.  If you sell or otherwise dispose of
Shares acquired upon the exercise of an ISO within 1 year from the date such
Shares were acquired or 2 years from the Grant Date, you agree to deliver a
written report to the Company within 10 days following the sale or other
disposition of such Shares detailing the net proceeds of such sale or
disposition.
 
4.           Termination of Continuous Service.  Subject to the terms of any
employment agreement between you and the Company (and/or any Affiliate) that is
in effect when your Continuous Service terminates, this Award shall be canceled
and become automatically null and void immediately after termination of your
Continuous Service for any reason, but only to the extent your rights under this
Option have not become vested, pursuant to the terms of Section 1 above, on or
before your Continuous Service ends.
 
5.           Designation of Beneficiary.  Notwithstanding anything to the
contrary contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest if any, in this Award and any underlying Shares.  You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit C
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Beneficiary to the Company.  To the extent you do not duly
designate a beneficiary who survives you, your estate will automatically be your
beneficiary.
 
6.           Restrictions on Transfer of Award. Your rights under this Award
Agreement may not be sold, pledged, or otherwise transferred without the prior
written consent of the Committee, except as hereinafter provided.  If Section 1
allows you to make a transfer of Non-ISOs subject to this Award, you may
transfer the Non-ISOs by will or by the laws of descent or distribution in which
each beneficiary is any of the following relatives of yours: any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
domestic partner, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships (each a “Permitted Transferee”).
 
Any Permitted Transferee of your rights shall succeed and be subject to all of
the terms of this Award Agreement and the Plan.
 
 
 
Page 2
 
 

--------------------------------------------------------------------------------

 
 
Stock Option Award Agreement
Greenway Medical Technologies, Inc.
2011 Stock Plan
 
7.           Taxes.  Except to the extent otherwise specifically provided in an
employment or consulting agreement between you and your employer, by signing
this Award Agreement, you acknowledge that you shall be solely responsible for
the satisfaction of any taxes that may arise pursuant to this Award (including
taxes arising under Sections 409A (regarding deferred compensation) or 4999
(regarding golden parachute excise taxes), and that neither the Company nor the
Committee shall have any obligation whatsoever to pay such taxes or to otherwise
indemnify or hold you harmless from any or all of such taxes.  The Committee
shall have the sole discretion to interpret the requirements of the Code,
including Section 409A, for purposes of the Plan and this Award Agreement.
 
8.           Not a Contract of Employment.  By executing this Award, you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Award to you
but for these acknowledgements and agreements.
 
9.           Investment Purposes. By executing this Award Agreement, you
represent and warrant that any Shares issued to you pursuant to your Option will
be held for investment purposes only for your own account, and not with a view
to, for resale in connection with, or with an intent in participating directly
or indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.
 
10.           Securities Law Prospectus and Restrictions.  By executing this
Award Agreement you acknowledge that you have received a copy of the Prospectus
describing the Plan.  A copy of the Plan’s Prospectus is attached as Exhibit
D.  Regardless of whether the offering and sale of this Option or Shares under
the Plan have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or have been registered or qualified under the securities
laws of any state, the Company at its discretion may impose restrictions upon
the sale, pledge or other transfer of such Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act or
the securities laws of any state or any other law or to enforce the intent of
this Award.
 
11.           Headings.  Section and other headings contained in this Award
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope or intent of this Award Agreement or any
provision hereof.
 
12.           Severability.  Every provision of this Award Agreement and of the
Plan is intended to be severable.  If any term hereof is illegal or invalid for
any reason, such illegality or invalidity shall not affect the validity or
legality of the remaining terms of this Award Agreement.
 
13.           Counterparts.  This Award Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.
 
 
 
Page 3
 
 

--------------------------------------------------------------------------------

 
 
Stock Option Award Agreement
Greenway Medical Technologies, Inc.
2011 Stock Plan
 
14.           Notices.  Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be delivered electronically, personally, or sent by certified mail, return
receipt requested, addressed to you at the last address that the Company had for
you on its records.  Each party may, from time to time, by notice to the other
party hereto, specify a new address for delivery of notices relating to this
Award Agreement.  Any such notice shall be deemed to be given as of the date
such notice is personally or electronically delivered or properly mailed.
 
15.           Binding Effect.  Except as otherwise provided in this Award
Agreement or in the Plan, every covenant, term, and provision of this Award
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees, and assigns.
 
16.           Modifications.  This Award Agreement may be modified or amended at
any time, in accordance with Section 18 of the Plan and provided that you must
consent in writing to any modification that adversely and materially affects any
rights or obligations under this Award Agreement.
 
17.           Plan Governs.  By signing this Award Agreement, you acknowledge
that you have received a copy of the Plan, and that your Award Agreement is
subject to all the provisions contained in the Plan, the provisions of which are
made a part of this Award Agreement and your Award is subject to all
interpretations, amendments, rules and regulations which from time to time may
be promulgated and adopted pursuant to the Plan.  In the event of a conflict
between the provisions of this Award Agreement and those of the Plan, the
provisions of the Plan shall control.
 
18.           Governing Law.  The laws of the State of Georgia shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.
 
BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.
 

 
GREENWAY MEDICAL TECHNOLOGIES, INC.
         
 
By:
        Name:       Title:          

 

  PARTICIPANT            
The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.
         
 
By:
   

          Nature of Participant:    

 
 
 
Page 4
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
GREENWAY MEDICAL TECHNOLOGIES, INC.
2011 STOCK PLAN


____________________________
 
Plan Document
 
(attached under this page)
 
____________________________
 
 
 
 
 
 
Page 5
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
GREENWAY MEDICAL TECHNOLOGIES, INC.
2011 STOCK PLAN

--------------------------------------------------------------------------------

 
Form of Exercise of Stock Option Award Agreement
 

--------------------------------------------------------------------------------

 
Greenway Medical Technologies, Inc.
121 Greenway Boulevard
Carrollton, Georgia 30117
Attention:  _______________________


Dear Sir or Madam:
 
The undersigned elects to exercise his/her Option to purchase _____ shares of
Common Stock of Greenway Medical Technologies, Inc. (the “Company”) under and
pursuant to a Stock Option Agreement dated as of ______________.
 
1.  Method of Exercise  (Choose One)
 
o  Delivered herewith is a certified or bank cashier’s or teller’s check and/or
shares of Common Stock owned by the undersigned, valued at the closing sale
price of the stock on the business day prior to the date of exercise, as
follows:
 

$             in cash or check $     in the form of ____ shares of Common Stock,
      valued at $___________ per share $     Total        

 
o  Subject to written consent of the Committee, the undersigned elects a net
exercise, hereby authorizing the Company to withhold from the shares otherwise
subject to this Option a number of shares sufficient to cover the exercise price
and minimum statutory withholding taxes payable pursuant to this exercise.
 
2.  Issuance of Shares. The name or names to be on the stock certificate or
certificates and the address and Social Security Number of such person(s) is as
follows:
 

Name:                                                                                                                                                                                                                                                                                                                                                                                                                                         
   
Address:                                                                                                                                                                                                                                                                                                                                                                                                                                     
    Social Security
Number                                                                                                                                                                                                                                                                                                                                                                                                           
       
Very truly yours,
              Date   Optionee            

 
 
        
Page 6
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
GREENWAY MEDICAL TECHNOLOGIES, INC.
2011 STOCK PLAN
_________________________________
 
Designation of Death Beneficiary
_________________________________
 
In connection with the Awards designated below that I have received pursuant to
the Greenway Medical Technologies, Inc. 2011 Stock Plan (the “Plan”), I hereby
designate the person specified below as the beneficiary upon my death of my
interest in such Awards.  This designation shall remain in effect until revoked
in writing by me.
 
 

  Name of Beneficiary:           Address:           Social Security No.:  

 
                               This beneficiary designation relates to any and
all of my rights under the following Award or Awards:
 
o           any Award that I have received or ever receive under the Plan.
 
 
o
the _________________ Award that I received pursuant to an award agreement dated
_________ __, ____ between myself and the Company.

 
I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.
 
 

  Date:           By:       Name of Participant

        
           
 
Sworn to before me this
____day of ____________, 20__
___________________________
Notary Public
County of_________________
State of__________________          
 
 
 
Page 7
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit D
 
GREENWAY MEDICAL TECHNOLOGIES, INC.
2011 STOCK PLAN


____________________________
 
Prospectus describing the Plan
 
(attached under this page)
 
____________________________
 


 
 
 
 
Page 8